    Case: 1:20-cv-04699 Document #: 58 Filed: 09/08/20 Page 1 of 4 PageID #:1171



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS

                                             Case No.: 1:20-cv-04699
 M.G., through his father and legal guardian
 BARTOSZ GRABOWSKI, individually and MDL No: 2948
 on behalf of all others similarly situated,
                                             This Document Relates to All Cases
 Plaintiff,
                                             DECLARATION OF J. DOMINICK
 v.                                          LARRY IN SUPPORT OF
                                             APPLICATION FOR
 TIKTOK INC.; and BYTEDANCE, INC.,           APPOINTMENT TO STEERING
                                             COMMITTEE
 Defendants.

       Pursuant to 28 U.S.C. § 1746, I, J. Dominick Larry, hereby declare and state as follows:

       1.      I am an attorney admitted to practice in the State of Illinois. I am the owner and

sole attorney at Nick Larry Law LLC, which has been retained to represent Plaintiff M.G., by and

through his father Bartosz Grabowski (collectively, “Plaintiff”), in the above-captioned matter. I

am over 18 and am fully competent to make this declaration. This declaration is based upon my

personal knowledge, except where expressly noted otherwise.

       2.      I have spent nearly my entire career practicing consumer class actions, focusing

particularly on privacy, security, and technology claims. In June 2020, I formed Nick Larry Law

LLC to continue pursuing those types of cases.

       3.      I began my career at Edelson McGuire, LLC (now Edelson PC) in 2011 as a

summer associate. I continued working at Edelson through my third year at Northwestern

University School of Law, and then from graduation in 2012 until early 2017, when I left the firm.

       4.      During my time at Edelson, I was responsible for litigation of dozens of consumer

class actions, including several high-profile cases of first impression.

       5.      Among those cases was In re Netflix Privacy Litig., No. 11-cv-379 (N.D. Cal.), a

$9 million class-action settlement of claims alleging that Netflix had unlawfully retained

consumers’ personally identifiable information in violation of the Video Privacy Protection Act (a

statute that has been invoked by some of the plaintiffs in this multidistrict litigation). In Netflix, I
    Case: 1:20-cv-04699 Document #: 58 Filed: 09/08/20 Page 2 of 4 PageID #:1172




was the lead associate on matters concerning settlement approval, including taking discovery and

obtaining appeal bonds from “professional objectors” to the settlement. Over my years at Edelson,
I also litigated VPPA class actions against Redbox, CNN, Cartoon Network, ESPN, Disney, and

Gannett (publisher of USA Today), the latter of which resulted in the first appellate opinion
holding that mobile-device identifiers were identifying (and therefore protected) under the VPPA.
See Yershov v. Gannett Satellite Info. Network, Inc., 820 F.3d 482 (1st Cir. 2016) (Souter, J.).
        6.      I was also part of the team at Edelson that secured a $14 million settlement in
Dunstan v. comScore, No. 11-cv-5807 (N.D. Ill.), a case asserting that the defendant violated the
Electronic Communications Privacy Act, Stored Communications Act, Computer Fraud and
Abuse Act, and Illinois Consumer Fraud and Deceptive Practices Act, and was unjustly enriched,
by installing sophisticated analytics spyware on the computers of millions of consumers
nationwide. When Judge Holderman certified the proposed class, it was believed to be the largest
privacy class certified to date.
        7.      Along with other lawyers from Edelson PC, I was appointed lead class counsel in
In re LinkedIn User Privacy Litig., No. 12-cv-3088 (N.D. Cal.), a consolidated class action arising
out of LinkedIn’s well-publicized 2012 data breach. I was responsible for the amended pleadings,
hiring and overseeing plaintiffs’ data-security and behavioral-economics testifying expert, and
briefing and arguing the motion to dismiss. Those efforts resulted in Judge Davila endorsing a
novel, consumer-fraud based theory of liability for failure to employ industry-standard security
measures. See In re LinkedIn, 2014 WL 1323713 (N.D. Cal. Mar. 28, 2014). After the parties
negotiated a $1.25 million class settlement, I was responsible for briefing and arguing preliminary
approval, final approval, and the petition for attorneys’ fees, costs, and incentive award.
        8.      Additionally, I was responsible for developing the first cases against magazine
publishers under Michigan’s Preservation of Personal Privacy Act. From outlining the theory of
liability to screening clients and preparing complaints, through to handling motion to dismiss
briefing and discovery, I was directly involved in advancing this new area of law. As a result of
the favorable case-law created, see Halaburda v. Bauer Pub. Co., LP, No. 12-cv-12831, 2013 WL


                                                 2
    Case: 1:20-cv-04699 Document #: 58 Filed: 09/08/20 Page 3 of 4 PageID #:1173




4012827 (E.D. Mich. Aug. 5, 2013) (a case in which, along with my Edelson colleagues, I was

appointed class counsel), millions of Michiganders have recovered well over $100 million from
various publishers.

       9.       In addition to novel data-privacy cases, I have been responsible for litigating a
number of Telephone Consumer Protection Act (“TCPA”) class actions against financial
institutions, consumer-fraud claims against technology companies, and more.
       10.      Most relevant here, I was part of the team responsible for the first consumer class
action asserting BIPA violations, Licata v. Facebook, Case No. 2015-CH-05427 (Cook Co. Apr.
1, 2015), later removed, transferred, and coordinated with other proceedings under the caption In
re Facebook Biometric Information Privacy Litig., No. 15-cv-3747 (N.D. Cal.). From filing until
I left Edelson nearly two years later, I was the senior associate on the case, and was responsible
for all aspects of case management, including briefing many issues that will surely be relevant in
this case. It was during my time working on Facebook that I became acquainted with David Hall
and Frank Hedin, who were my then-counterparts at Robbins Geller and Carey Rodriguez,
respectively.
       11.      Before leaving Edelson, I was also part of the team that obtained the first class-
wide BIPA settlement, in Sekura v. L.A. Tan Enterps., No. 2015-CH-16694 (Cir. Ct. Cook Co.),
and was responsible for briefing and arguing novel BIPA issues in a number of cases then pending.
       12.      After leaving Edelson, I was an associate in the Chicago office of Benesch,
Friedlander, Coplan & Aronoff LLP. At Benesch, I worked on plaintiff’s litigation on behalf of
corporate clients, and as plaintiff’s counsel on consumer class actions. Those consumer cases
included Simms v. ExactTarget, LLC, No. 14-cv-737 (S.D. Ind.), a TCPA class action where I was
responsible for dispositive-motion and settlement-approval briefing. Those efforts led to a $6.25
million class-wide recovery, even though the primary defendant had long since declared
bankruptcy.
       13.      I left Benesch in March 2019 to join Keller Lenkner, LLC, where I was involved in
a number of consumer class actions and arbitrations. Relevant here, I was the lead associate on


                                                 3
    Case: 1:20-cv-04699 Document #: 58 Filed: 09/08/20 Page 4 of 4 PageID #:1174




B.F. et al. v. Amazon.com, Inc. et al., No. C19-910 RAJ-MLP (W.D. Wash.), a class action on

behalf of children in states throughout the country alleging that Amazon unlawfully recorded their
private conversations through its popular Alexa voice-assistant service. I was also involved in the

formation of the firm’s BIPA practice, and a number of other consumer-protection matters.
       14.     In May 2020, I transitioned to a new role as Counsel at Keller Lenkner so that I
could open my own firm, which launched in June. I started Nick Larry Law to focus on the cases
I know best: consumer class actions, particularly involving privacy and technology issues, with
statutory causes of action.
       I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.


Executed on September 8, 2020, in Chicago, Illinois.
                                             s/ J. Dominick Larry




                                                4
